NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

AMY J. KATZ,                                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D19-1360
                                              )
KENNETH H. KATZ,                              )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 16, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota County;
Thomas W. Krug, Judge.

Chris W. Altenbernd of Banker Lopez
Gassler P.A., Tampa; and Michael L.
Lundy, Martin G. Deptula, Jr., and Eric R.
Maier of Older, Lundy & Alvarez, Tampa,
for Appellant.

Mark A. Sessums and Lauren E. Jensen of
Sessums Law Group, P.A., Tampa; and
Steven L. Brannock and Douglas A.
Wallace of Brannock & Humphries, Tampa,
for Appellee.

PER CURIAM.


             Affirmed.




LaROSE, BLACK, and ATKINSON, JJ., Concur.